               IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION

                                           ★
GLORIA Y. BROOKS,
                                           *    '

                                           •k
        Plaintiff,
                                           *



               V.                          *          CV 118-120
                                           *


                                           *
FLOCO FOODS, INC. d/b/a KJ'S
                                           ★
MARKET IGA,
                                           *


                                           *
        Defendant.




                                    ORDER




        Before the Court is Plaintiff's amended motion to remand.^

(Doc.    5.)        Plaintiff   contends    the   Court   lacks   subject   matter

jurisdiction because her claims do not satisfy the amount in

controversy requirement for diversity jurisdiction.                    Plaintiff

further requests attorney's fees and costs incurred remanding this

matter.     For the following reasons. Plaintiff's motion to remand

is GRANTED IN PART AND DENIED IN PART.




                                  I. BACKGROUND


        Plaintiff filed the present action in the Civil Court of

Richmond County, Georgia,^ on June 1, 2018, seeking damages for


^ Because Plaintiff's amended motion to remand supersedes her original motion,
her motion to remand (Doc. 4) is DENIED AS MOOT.
2 The Civil Court of Richmond County, Georgia, maintains a jurisdictional maximum
amount    in   controversy   of   $45,000.00.      "[T]he    Civil   Court[]   of
Richmond . . . Count[y] . . . shall continue with the same jurisdiction as such
alleged injuries suffered in Defendant's store.                 (Compl., Doc. 1-

1.)   The complaint does not enumerate a specific amount of damages

other than     special damages exceeding $9,578.63.                   (Id.   SI 11.)

Plaintiff is a citizen of Georgia, and Defendant is a citizen of

South Carolina. 3         (Id. SI 2; Notice of Removal, Doc. 1, at 1-2.)

      On July 26, 2018, Defendant filed its notice of removal to

this Court pursuant to 28 U.S.C. §§ 1441 and 1446.                      (Notice of

Removal.)      In    the    notice.      Defendant   contends   the   Parties   are

diverse,    and     the    amount   in    controversy   exceeds   the    statutory

requirement of $75,000.00.                (Id. at 2-3.)     On July 30, 2018,

Plaintiff filed the present motion arguing the case should be

remanded for want of amount in controversy.               (Am. Mot. to Remand,

Doc. 5.)    Plaintiff additionally requests attorney's fees and costs

associated with the present motion.              (Id. at 3.)



                                    II. DISCUSSION


A. Motion to Remand


      "Federal courts are courts of limited jurisdiction.                       They

possess only that power authorized by Constitution and statute,

which is not to be expanded by judicial decree."                      Kokkonen v.

Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (internal




court[] [has] on the effective date of this article unless otherwise provided
by law."   Ga. Const, art. 6, § 10, f 1(5).
3 The Parties do not dispute they are of diverse citizenship.     (See Def.'s Resp.
in Opp'n to PI.'s Mot. to Remand, Doc. 11, at 2; Am. Mot. to Remand, Doc. 5.)
citations omitted).      As such, a defendant may only remove an action

from    state   court   if   the    federal    court    would   possess    original

jurisdiction over the subject matter.              28 U.S.C. § 1441(a).          The

district court may exercise original jurisdiction where the amount

in controversy exceeds $75,000.00, and the suit is between citizens

of different states.         28 U.S.C. § 1332(a)(1).            The only question

presented is whether the amount in controversy is satisfied.

       The principle is well established that the party seeking

removal bears the burden of demonstrating that jurisdiction is

proper at the time the petition for removal is filed.                 Caterpillar

Inc. V. Lewis, 519 U.S. 61, 73 (1996); Conn. State Dental Ass^n v.

Anthem Health Plans, Inc., 591 F.3d 1337, 1343 (11th Cir. 2009).

The    weight    of   this    burden,    however,       ''varies   based    on   the

allegations in the state court complaint." Gen. Pump & Well, Inc.

V. Matrix Drilling Prods. Co., No. CV608-045, 2009 WL 812340, at

*2 (S.D. Ga. Mar. 26, 2009).            "Where, as here, the plaintiff has

not pled a specific amount of damages, the removing defendant must

prove by a preponderance of the evidence that the amount in

controversy exceeds the jurisdictional requirement."                  Williams v.

Best Buy Co., 269 F.3d 1316, 1320 (11th Cir. 2001).                  "Defendant's

right to remove and plaintiff's right to choose his forum are not

on equal footing; . . . removal statutes are construed narrowly;

where     plaintiff     and        defendant    clash     about     jurisdiction,
uncertainties are resolved in favor of remand."                    Burns v. Windsor

Ins., 31 F.3d 1092, 1095 (11th Cir. 1994).

     Here, Defendant fails to meet its burden.                  Defendant's timely

notice    of    removal    cites    the   lack   of   specific     damages    in   the

complaint and Plaintiff s refusal to stipulate to damages as

justification for removal.           (Notice of Removal, at 2-3.)            However,

the Eleventh Circuit has determined, ''There are several reasons

why a plaintiff would not so stipulate, and a refusal to stipulate

standing alone does not satisfy [defendant's] burden of proof on

the jurisdictional issue." Williams, 269 F.3d at 1320.                     Defendant

offers no evidence of amount in controversy in the form of written

discovery, affidavits or declarations, deposition testimony, or

exhibits.        Instead,    Defendant       addresses      removal   in   conclusory

fashion    and    incorrectly       shifts    the   burden    to   Plaintiff; "[A]

reasonable interpretation of the allegations in the pleadings,

coupled with the lack of a damage limitation in Plaintiff's Prayer

for Relief and refusal to stipulate her damages, is that the matter

in   controversy          between     Plaintiff       and     Defendant"      exceeds

$75,000.00.       (Notice of Removal, at 2.)

     In further attempt to support removal. Defendant argues that

the Civil Court of Richmond County was not the proper state court

venue.     As a result, the Court should ignore the Civil Court of

Richmond       County's   jurisdictional       ceiling of $45,000.00 in its

analysis.       (Def.'s Resp. in Opp'n to Pl.'s Mot. to Remand, at 2.)
Defendant's retort, however, does not assist it in meeting the

preponderance standard.''      If Defendant's argument was sufficient

to meet the preponderance of the evidence burden for removal,

nearly every case between diverse parties could be removed to

federal court.


      In    short, the only certain       amount of alleged damages is

$9,578.63.      Although other damages are implicated in this action,

the   Court is not     persuaded the     amount in     controversy exceeds

$75,000.00.      Accordingly, there is no federal jurisdiction, and

the case must be remanded.


B. Attorney's Fees

      Plaintiff claims that she is entitled to attorney's fees and

costs incurred in obtaining the remand of the case pursuant to 28

U.S.C. § 1447(c): ''An order remanding the case may require payment

of just costs and any actual expenses, including attorney fees,

incurred as a result of the removal."            Although attorney's fees

are left to the district court's discretion, "[a]bsent unusual




 Furthermore, the matter of state court venue is not a question for this Court.
      Under § 1447(d)[,] a case is to be remanded "to the State court
      from which it was removed."     28 U.S.C. § 1447(d); see also
      Taliaferro v. Goodyear Tire & Rubber Co., 265 F. App'x 240, 244
      (5th Cir. 2008); Bloom v. Barry, 755 F.2d 356, 358 (3d Cir. 1985)
      ("'Remand' means 'send back.' It does not mean 'send elsewhere.'").
      "Whether a transfer from that forum might be appropriate is a
      question for the state courts to resolve." Taliaferro, 265 F. App'x
      at 244.
Mitchell V. Blue Cross & Blue Shield of Ala, Inc., No. 2:07-CV-134-RDP, 2008 WL
11374389, at *4 n.5 (N.D. Ala. Oct. 24, 2008). Therefore, whether the Civil
Court of Richmond County is a proper venue does not factor into this Court's
analysis.
circumstances, courts may award attorney's fees under § 1447(c)

only where the removing party lacked an objectively reasonable

basis for seeking removal."         Martin v. Franklin Capital Corp., 546

U.S. 132, 141 (2005).       The purpose of the reasonableness standard

is to balance ""the desire to deter removals sought for the purpose

of prolonging litigation and imposing costs on the opposing party,

while     not   undermining     Congress'     basic    decision       to    afford

defendants      a   right to   remove   as   a   general    matter,    when    the

statutory criteria are satisfied."           Bauknight v. Monroe Cty., 446

F.3d 1327, 1329 (11th Cir. 2006) (quoting Martin, 546 U.S. at 140).

        Although a close case, the Court finds that Defendant did not

lack an objectively reasonable basis to remove the case. The Court

must note that, though not dispositive, removing a case filed in

the Civil Court of Richmond County with a jurisdictional maximum

amount in controversy of $45,000.00 supports Plaintiff's position.

However, three factors disfavor attorney's fees. First, no dispute

existed as to the diversity of the Parties.                Second, Plaintiff's

.complaint offered very little specificity upon which Defendant

could     approximate    damages.       Third,    at   Defendant's         request.

Plaintiff refused to stipulate to a damages ceiling.               Without more,

the     Court   cannot   conclude   Defendant's     notice    of    removal     was

entirely unreasonable.
                         III. CONCLUSION


     Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff's

amended motion to remand (Doc. 5) is GRANTED IN PART as to remand

and DENIED IN PART as to attorney's fees.    The Clerk is DIRECTED

to REMAND this case to the Civil Court of Richmond County, Georgia.

The Clerk is further DIRECTED to TERMINATE all remaining pending

motions, if any, and CLOSE this case.

     ORDER ENTERED at Augusta, Georgia, this        day of January,

2019.



                                    J.         HALL,^ CHIEF JUDGE
                                    UNITEDisTATES DISTRICT COURT
                                   -SOOTf=mN DISTRICT OF GEORGIA
